Exhibit 10.2


HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT
THIS AGREEMENT is made as of the 7th day of March, 2018 (the “Grant Date”) by
and between Heska Corporation (the “Company”) and      (the “Executive”).
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
Section 1.GRANT OF STOCK
1.1    Precedence of Plan. This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the “Plan”), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
1.2    Grant of Stock. The Company hereby grants to Executive an aggregate of
_____ shares of Restricted Stock (the “Shares”), subject to vesting as provided
in Section 2.
Section 2.    UNVESTED SHARES SUBJECT TO FORFEITURE
2.1    Shares Subject to Forfeiture. The Shares are subject to performance-based
vesting requirements.
a.    The Shares will vest in accordance with the Vesting Schedule attached as
Attachment 1 (incorporated herein by reference).
b.    In the event of a Change of Control prior to the vesting of all Shares,
any remaining unvested Shares will vest. For this purpose, “Change of Control”
means (i) a sale of all or substantially all of the Company’s assets, (ii) any
merger, consolidation, or other business combination transaction of the Company
with or into another corporation, entity, or person, other than a transaction in
which the holders of at least a majority of the shares of voting capital stock
of the Company outstanding immediately prior to such transaction continue to
hold (either by such shares remaining outstanding or by their being converted
into shares of voting capital stock of the surviving entity) a majority of the
total voting power represented by the shares of voting capital stock of the
Company (or the surviving entity) outstanding immediately after such
transaction, (iii) the direct or indirect acquisition (including by way of a
tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) a contested election of Directors, as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board, or (v) a dissolution or liquidation of the Company.


-1-
7493601

--------------------------------------------------------------------------------




c.    In the event that Executive’s employment with the Company is terminated at
least one (1) year following the Grant Date because of either (i) Executive’s
death or (ii) Executive’s total and permanent disability, any remaining unvested
Shares will vest. For this purpose, “total and permanent disability” means that
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, the Executive either (i) is unable
to perform the business and professional services in the performance of
Executive’s duties, consistent with Executive’s position within Heska, as prior
reasonably assigned to Executive by the Board, or (ii) is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Heska employees.
d.    Except as set forth in Attachment 1, in the event that Executive’s
employment with the Company is terminated prior to the vesting of all Shares for
any reason other than death or total and permanent disability, Executive will
forfeit all right to any unvested Shares. In the event that Executive’s
employment with the Company is terminated prior to one (1) year following the
Grant Date because of either (i) Executive’s death or (ii) Executive’s total and
permanent disability, Executive will forfeit all right to any unvested Shares.
2.2    Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
Section 3.    STOCKHOLDER RIGHTS
3.1    Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 2, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
3.2    Exercise of Stockholder Rights. Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
3.3    Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company’s discretion:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL


-2-

--------------------------------------------------------------------------------




REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY.
Section 4.    RESPONSIBILITY FOR TAXES
4.1    Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
4.2    Withholding. In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law. The Company in its discretion
may permit Executive to satisfy all or part of Executive’s withholding or income
tax obligations by having the Company withhold all or a portion of the Shares
that otherwise would be issued to Executive on vesting.
Section 5.    MISCELLANEOUS
5.1    Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive’s service in any
capacity.
5.2    Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
5.3    Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
5.4    Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado as applied to contracts
between Colorado residents to be wholly performed within the State of Colorado.


-3-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
HESKA CORPORATION
EXECUTIVE    a Delaware corporation






By:     
Title:     
Address:        
        





Attachment 1
VESTING SCHEDULE
The Shares are subject to the following vesting restrictions:
a.    Market Price Vesting. Subject to the terms and conditions of this
Agreement, (i) _________, (ii) _______ and (iii) _______ Shares shall vest on
the Market-Vesting Date following achievement of the corresponding
Market-Vesting Threshold (collectively, the “Market-Vesting Shares”) listed
below. For purposes of this Agreement, a “Market-Vesting Threshold” will be
achieved each time the 20-Day Price first equals or exceeds each of the
following thresholds achieved on or before March 31, 2025: (i) _______ (“First
Threshold”), (ii) _______(“Second Threshold”), and (iii) _______(“Third
Threshold”). For purposes of this Agreement, the “Market-Vesting Date” with
respect to each Market-Vesting Threshold will be the later of (i) the date such
Market-Vesting Threshold is first achieved or (ii)(A) for the First Threshold,
the second anniversary of the Grant Date, (B) for the Second Threshold, the
third anniversary of the Grant Date and (C) for the Third Threshold, the fourth
anniversary of the Grant Date. For purposes of this Agreement, the “20-Day
Price” shall mean, with respect to any date, the average of the closing prices
per share of the Company’s Common Stock for the 20 trading days ending on such
date (inclusive) on the NASDAQ Stock Market, or if the Shares are not traded on
the NASDAQ Stock Market, the average of the high bid and low asked prices on
such trading days quoted on the NASDAQ OTC Bulletin Board or by the National
Quotation Bureau, Inc., or a comparable service as determined in the discretion
of the Committee (as applicable, the “Closing Price”). In the event of a stock
split, stock dividend or reverse stock split affecting the Shares, the Committee
shall adjust the Market-Vesting Thresholds to appropriately reflect such event.
Notwithstanding any provision of this Agreement to the contrary, all
Market-Vesting Shares that do not vest pursuant to this paragraph on or before
March 31, 2025 will be forfeited.
b.    Operating Income Vesting. Subject to the terms and conditions of this
Agreement, (i) _________, (ii) _______ and (iii) _______ Shares shall vest on
the corresponding Income-Vesting Date following achievement of each
Income-Vesting Threshold (collectively, the “Income-Vesting Shares”) listed
below. For purposes of this Agreement, an “Income-Vesting Threshold” will be
achieved on each Reporting Date that the Company’s Operating Income for the
preceding fiscal year first equals or exceeds each of the following thresholds
for fiscal years through and including 2024: (i) $25,000,000 (ii) $30,000,000
and (iii) $35,000,000 (collectively, the “Income-Vesting Shares”). For purposes
of this Agreement, the “Income-Vesting Date” with respect to each Income-Vesting
Threshold achieved will be the Reporting Date for such achievement. For purposes
of this Agreement, “Reporting Date” means the date in each fiscal year that the
Company’s independent public accountants issue their Financial Report on the
Company’s financial statements for the preceding fiscal year (each, a “Financial
Report). For purposes of this Agreement, “Operating Income” means for any fiscal
year, the following, determined on a consolidated basis in accordance with
generally-accepted accounting principles for the Company and its subsidiaries,
based on the Financial Report for such year: (x) consolidated net income plus
(y) the sum of the following, without duplication, to the extent deducted in
determining such consolidated net income: (i) income and franchise tax expense
and (ii) interest and other expense (net). Notwithstanding any provision of this
Agreement to the contrary, all Income-Vesting Shares that do not vest pursuant
to this paragraph on or before the Reporting Date in 2025 will be forfeited.
c.    Revenue Vesting. Subject to the terms and conditions of this Agreement,
(i) _________, (ii) _______, (iii) _______ and (iv) _______ Shares shall vest on
the corresponding Revenue-Vesting Date following achievement of each
Revenue-Vesting Threshold (collectively, the “Revenue-Vesting Shares”) listed
below. For purposes of this Agreement, a “Revenue-Vesting Threshold” will be
achieved on each Reporting Date that the Company’s Revenue for the preceding
fiscal year first equals or exceeds each of the following thresholds for fiscal
years through and including 2024 (the “Revenue-Vesting Thresholds”):
(i) $170,000,000, (ii) $200,000,000 (the “Second Revenue Threshold”),
(iii) $230,000,000 and (iv) $260,000,000 (collectively, the “Revenue-Vesting
Shares”). For purposes of this Agreement, the “Revenue-Vesting Date” will be the
later of (i) the date such Revenue-Vesting Threshold is first achieved and
(ii) the Reporting Date in 2021 for the Second Revenue Threshold, and for all
other Revenue-Vesting Thresholds, the Reporting Date in 2022. For purposes of
this Agreement, “Revenue” means for any fiscal year, total revenue, net,
determined on a consolidated basis in accordance with generally-accepted
accounting principles for the Company and its subsidiaries, based on the
Financial Report for such year. Notwithstanding any provision of this Agreement
to the contrary, all Revenue-Vesting Shares that do not vest pursuant to this
paragraph on or before the Reporting Date in 2025 will be forfeited.
d.    S&P Outperformance Vesting. Subject to the terms and conditions of this
Agreement, (i) _________ Shares shall vest on the anniversary of the Grant Date
occurring in 2020 (the “2020 S&P Vesting Date”) if the S&P Performance-Vesting
Threshold for the period ending on the 2020 S&P Vesting Date is achieved and
(ii) _________ Shares shall vest on the anniversary of the Grant Date occurring
in 2022 (the “2022 S&P Vesting Date”) if the S&P Performance-Vesting Threshold
for the period ending on the 2022 S&P Vesting Date is achieved. For purposes of
this Agreement the 2020 S&P Vesting Date and the 2022 S&P Vesting Date are
sometimes referred to as the “S&P Vesting Dates” (together with the
Income-Vesting Dates, the Market-Vesting Dates and the Revenue-Vesting Dates,
the “Vesting Dates”). For purposes of this Agreement, “S&P Performance-Vesting
Threshold” means, as measured on each S&P Vesting Date, that (i) if the change
in the Standard and Poors 500 Index (the “Index”) for the period beginning on
the Grant Date and ending on the applicable S&P Vesting Date, expressed as a
percentage, is neutral or positive, the change in the Closing Price of the Heska
Shares for the corresponding period, expressed as a percentage, is greater, or
(ii) if such percentage change in the Index is negative, the percentage change
in the Closing Price of the Heska Shares for the corresponding period is either
positive or if negative, is smaller than the corresponding percentage change in
the Index. In the event of a stock split, stock dividend or reverse stock split
affecting the Shares, the Committee shall adjust the S&P Performance-Vesting
Thresholds to appropriately reflect such event. Notwithstanding any provision of
this Agreement to the contrary, Shares that do not vest on the corresponding S&P
Vesting Date will be forfeited at the corresponding S&P Vesting Date.
e.    Financial Statement Restatement. Notwithstanding any provision of this
Agreement to the contrary, the Shares shall be subject to the terms and
conditions of this Section in the event that the Company issues a restatement of
its audited financial statements (a “Restatement”) after any portion of the
Shares has vested. If (i) any portion of the Shares vests based on achievement
of an Income-Vesting Threshold and/or Revenue-Vesting Threshold and within 3
years thereafter the Company issues a Restatement affecting Operating Income
and/or Revenue for the corresponding fiscal year such that any Income-Vesting
Threshold and/or Revenue-Vesting Threshold would not have been met, then the
corresponding portions of the Shares shall be deemed not to have vested, and
(ii) any portion of the Shares vests based on achievement of a Market-Vesting
Threshold and /or S&P Performance-Vesting Threshold and within 3 years
thereafter the Company issues a Restatement, and the Committee determines in its
good faith discretion, based on a reasonable estimate of the effect of the
Restatement, that there is a reasonable likelihood that a Market-Vesting
Threshold and/or S&P Performance-Vesting Threshold would not have occurred if
the results reported in the Restatement had been reported initially, then the
corresponding portions of the Shares shall be deemed not to have vested. If any
portion of the Shares is deemed not to have vested pursuant to the foregoing
sentence (an “Unearned Grant”), then Executive shall either (x) promptly return
the Shares comprising the Unearned Grant to the Company or (y) if Executive has
sold such Shares, pay to the Company within one (1) year from the date of the
corresponding Restatement an amount equal to the proceeds Executive received
from any sale of such Shares not returned by Executive pursuant to the foregoing
clause (x). For the avoidance of doubt, if any portion of the Shares is deemed
not to have vested as a result of a Restatement in accordance with this
paragraph, such unvested portion will remain eligible for vesting on the terms
and conditions of this Agreement for the remainder of the vesting periods set
forth herein. In addition to the foregoing, Executive’s compensation and equity
awards shall remain subject to any applicable law (including without limitation
Section 302 of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act) or
regulation in effect from time to time.
f.    Acceleration of Vesting for Certain Termination Events. If, at any time,
Executive’s employment is terminated by the Company without Cause (as defined
below) or by Executive for Good Reason (as defined below), and the termination
is not In Connection with a Change of Control (as defined in this Agreement),
all further vesting of the Shares will terminate immediately; provided, that if,
within one (1) year after any such termination, (A) the Company achieves one or
more Market-Vesting Thresholds or S&P Performance-Vesting Thresholds or (B) a
Reporting Date occurs on which the Company achieves one or more Income-Vesting
Thresholds or Revenue-Vesting Thresholds, then any Shares that would otherwise
have vested by virtue of such achievement, if such termination had not occurred
and Executive had served through the corresponding Vesting Date under this
Agreement, shall be deemed to vest on such Vesting Date. If, at any time,
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, and the termination is In Connection with a Change of
Control, then any remaining unvested Shares will vest.
g.    Definitions.
i.    Cause. For purposes of this Agreement, “Cause” shall mean the occurrence
of one or more of the following: (i) conviction of, or entry of a plea of nolo
contendere to, any felony crime (including one involving moral turpitude), or
any crime which reflects so negatively on Heska to be detrimental to Heska’s
image or interests, or any act of fraud or dishonesty that has such negative
reflection upon Heska; (ii) the repeated commitment of insubordination or
refusal to comply with any reasonable request of the Board related to the scope
or performance of Executive’s duties; (iii) possession of any illegal drug on
Heska premises or being under the influence of illegal drugs or abusing
prescription drugs or alcohol while on Heska business, attending Heska-sponsored
functions, or on Heska premises; (iv) the gross misconduct or gross negligence
in the performance of Executive’s responsibilities which, based upon good faith
and reasonable factual investigation of the Board, demonstrates Executive’s
unfitness to serve; (v) material breach of Executive’s obligations under this
Agreement; or (vi) material breach of any fiduciary duty of Executive to Heska,
which results in material damage to Heska or its business; provided, however,
that if any occurrence under subsections (ii), (iv), (v), and (vi) may be cured,
Heska will provide notice to Executive describing the nature of such event and
Executive will thereafter have thirty (30) days to cure such event, and if such
event is cured with that 30-day period, then grounds will no longer exist for
terminating Executive’s employment for Cause.
ii.    Good Reason.
(1)    For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following without Executive’s express written consent:
(a)    Executive’s authority with Heska is, or Executive’s duties or
responsibilities are, materially diminished relative to Executive’s authority,
duties, and responsibilities as in effect immediately prior to such change;
(b)    a material diminution in Executive’s Base Salary as in effect immediately
prior to such diminution; provided, that an across-the-board reduction in the
base compensation and benefits of all other executive officers of Heska by the
same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;
(c)    a material change in the geographic location of Executive’s principal
place of employment such that the new location results in a commute for
Executive that is both (A) longer than Executive’s commute prior to the
relocation and (B) greater than fifty (50) road miles each way from Executive’s
home as of the Grant Date;
(d)    any material breach by Heska of any provision of this Agreement; and
(e)    any acquiring company fails to assume or be bound by the terms of this
Agreement In Connection with a Change of Control.
(2)    The aforementioned occurrences shall not be deemed Good Reason unless
Executive gives Heska written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such notice.
An event of Good Reason shall occur automatically at the expiration of such
30-day period if the relevant condition remains uncured at such time.
iii.    In Connection with a Change of Control. For purposes of this Agreement,
a termination of Executive’s employment with Heska is “In Connection with a
Change of Control” if Executive’s employment is terminated without Cause or for
Good Reason during the period beginning three (3) months prior to a Change of
Control and ending twenty-four (24) months following a Change of Control.



Attachment 2
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, I,    , hereby sell, assign and transfer unto      (    )
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. ____ herewith and do
hereby irrevocably constitute and appoint      to transfer said stock on the
books of the within-named corporation with full power of substitution in the
premises.


Dated:    , 20    .
Signature:     




This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 20__.






Instruction:
Please do not fill in any blanks other than the signature line.





-4-